21-22108-rdd         Doc 80      Filed 07/30/21 Entered 07/30/21 16:36:37                    Main Document
                                              Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re:                                                         :
                                                               : Chapter 11
96 WYTHE ACQUISITION LLC,                                      :
                                                               : Case No. 21-22108 (RDD)
                                    Debtor.                    :
                                                               :
-------------------------------------------------------------- X

           ORDER PURSUANT TO BANKRUPTCY RULE 2004 AND 9016
    AUTHORIZING DISCOVERY OF THE HOTEL MANAGER AND LIVE OAK BANK

        Upon the motion, dated July 28, 2021 (“Motion”), of Benefit Street Partners Realty

Operating Partnership, L.P.1 (“Benefit Street”), for an order pursuant to the Federal Rules of

Bankruptcy Procedure 2004 and 9016 directing document production by and an examination of

the Hotel Manager and document production by Live Oak Bank related to the PPP and EIDL

Loans; and the Court having jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157(a)-(b) and

1334(b); and venue being proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and the

Motion being a core proceeding pursuant to 28 U.S.C. § 157(b); and no additional notice being

required except as provided herein; and, after due deliberation the Motion having established good

and sufficient cause for the relief granted herein; now, therefore,

IT IS HEREBY ORDERED THAT:

        1.       Benefit Street is authorized pursuant to Fed. R. Bankr. P. 2004 to conduct

examinations of and compel document production by the Hotel Manager and Live Oak Bank

(“Rule 2004 Parties”), relating to Benefit Street’s investigation of the PPP and EIDL Loans,




1
 Benefit Street is a wholly owned subsidiary of Franklin Resources, Inc. that, together with various subsidiaries,
operates as Franklin Templeton.



                                                        1
21-22108-rdd            Doc 80       Filed 07/30/21 Entered 07/30/21 16:36:37                       Main Document
                                                  Pg 2 of 3



including the Rule 2004 Topics,2 in each case with document production to be limited to a period

reasonably related to the PPP and EIDL Loans;

           2.        Benefit Street is authorized, pursuant to Fed. R. Bankr. P. 2004(c) and 9016, to

serve (a) document and deposition subpoenas to the Hotel Manager and (b) document subpoenas

to Live Oak Bank (each, a “Rule 2004 Examination Request”), in the forms annexed hereto as

Exhibits 1, 2, and 3;

           3.        Not later than fourteen (14) days after the service of a Rule 2004 Examination

Request for documents, the corresponding Rule 2004 Parties shall produce the documents

(including electronically stored information) in their possession, custody or control referenced in

such Rule 2004 Examination Request, to be delivered to the offices of Benefit Street’s counsel,

Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036;

           4.        Not later than fourteen (14) days after the service of a Rule 2004 Examination

Request for oral examination under oath, the Hotel Manager shall designate and produce a

company representative for oral examination under oath by counsel for Benefit Street on such date

and time, and means, and at such location (including over remote means such as Zoom) as may be

designated in writing by counsel to Benefit Street;

           5.        Benefit Street’s rights are reserved to request additional examinations or documents

under Bankruptcy Rule 2004 based on any information that may be revealed as a result of the

discovery obtained under this Order;

           6.        The production and examination required are subject to any applicable privilege;

provided, that if production of a document required to be produced is withheld under an asserted




2
    Capitalized terms stated herein shall have the definitions set forth in the Motion, unless otherwise indicated.



                                                             2
21-22108-rdd      Doc 80    Filed 07/30/21 Entered 07/30/21 16:36:37           Main Document
                                         Pg 3 of 3



privilege, the party asserting privilege with respect to such document shall provide a proper

privilege log to the Benefit Street’s counsel at the time of document production hereunder; and

       7.      This Court retains jurisdiction over all matters arising from or related to

implementing this Order.

Dated: White Plains, New York
       July 30, 2021


                                             /s/Robert D. Drain
                                             THE HONORABLE ROBERT D. DRAIN
                                             UNITED STATES BANKRUPTCY JUDGE




                                                3
